DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) on 10 May 2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeonghyun Ju on 5 November
2021.
The application has been amended as follows:
Claim 1 is amended as follows:
A combustor comprising: 
an inner liner forming a combustion chamber; 
an outer liner surrounding the inner liner to form a cooling passage in which compressed air flows; and 

wherein the air guiding surface includes a concave surface that faces the flow of the compressed air to guide the compressed air toward the inner liner, and 
wherein each of the plurality of cooling guides includes a downstream side surface having a square cross-section and extending perpendicularly from the inner circumferential surface of the outer liner, a top surface extending from the downstream side surface to the air guiding surface, a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface, and two side surfaces that each has a flat surface and meets the downstream side surface, the top surface, the front surface, the inner circumferential surface of the outer liner and the air guiding surface.

Claim 5 is amended as follows:
The combustor according to claim 1, wherein each cooling guide of the plurality of cooling guides has a length dimension measured from a downstream side of a corresponding cooling guide of the plurality of cooling guides to [[a]]the front surface of the corresponding cooling guide, and a height dimension measured from the inner circumferential surface of the outer liner to [[a]]the top surface of the corresponding cooling guide, the length dimension being greater than the height dimension.  


Claim 10 is amended as follows:
The combustor according to claim 1, wherein each cooling guide of the plurality of cooling guides has an upstream side that faces the flow of the compressed air and is disposed opposite to [[the]]a downstream side, and wherein the top surface is wider than the front surface such that a corresponding cooling guide of the plurality of cooling guides is narrower on the upstream side and wider on the downstream side.  

Claim 11 is amended as follows:
The combustor according to claim 1, wherein the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side surface and communicates with the front surface such that the front 4Serial No.: 16/166,468Attorney Docket No.: 40011-1105 surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner, and wherein the axial length and the radial height are substantially equal.  

Claim 16 is amended as follows:
A gas turbine comprising: 
a compressor to compress air, a combustor to produce combustion gas by mixing the compressed air with fuel for combustion in a combustion chamber, and a turbine rotated by the combustion gas to generate power, the combustor comprising: 
an inner liner forming the combustion chamber; 

a plurality of cooling guides installed around an inner circumferential surface of the outer liner to surround the combustion chamber, each of the plurality of cooling guides including an air guiding surface and protruding from the inner circumferential surface to create an impinging jet from the compressed air flowing in the cooling passage, 
wherein the air guiding surface includes a concave surface that faces the flow of the compressed air to guide the compressed air toward the inner liner, and 
wherein each of the plurality of cooling guides includes a downstream side surface having a square cross-section and extending perpendicularly from the inner circumferential surface of the outer liner, a top surface extending from the downstream side surface to the air guiding surface, 5Serial No.: 16/166,468Attorney Docket No.: 40011-1105 a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface, and two side surfaces that each has a flat surface and meets the downstream side surface, the top surface, the front surface, the inner circumferential surface of the outer liner and the air guiding surface.  

Claim 17 is amended as follows:
The gas turbine according to claim 16, wherein the plurality of cooling guides surrounding the combustion chamber are installed at regular intervals in a flow direction of the compressed air, and wherein the plurality of cooling guides installed at the regular intervals in the flow direction of the compressed air are arranged in staggered axial rows.  


Claim 19 is amended as follows:
The gas turbine according to claim 16, 6Serial No.: 16/166,468Attorney Docket No.: 40011-1105 wherein the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side surface and communicates with the front surface such that the front surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner, and 
wherein the axial length and the radial height are substantially equal.  

Allowable Subject Matter
Claims 1-3, 5, 10-11, 16-17 and 19 are allowed.

Reasons for Allowance
The closest prior art is Senior (U.S. Patent No. 6,122,917). Senior doesn’t teach or suggest an air guiding surface having a concave surface that faces the flow of the compressed air to guide the compressed air toward the inner liner, and wherein each of the plurality of cooling guides includes a downstream side surface having a square cross-section and extending perpendicularly from the inner circumferential surface of the outer liner, a top surface extending from the downstream side surface to the air guiding surface, a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface, and two side surfaces that each has a flat surface and meets the downstream side surface, the top surface, the front surface, the inner circumferential surface of the outer liner and the air guiding surface.   

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                                /SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741